Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected fabrication process for fabricating an n-type heterojunction photovoltaic cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3rd, 2021.
Applicant’s election without traverse of claims 9-22 in the reply filed on February 3rd, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

inter alia, “on and under which two passivation layers made of hydrogenated amorphous silicon are placed”.  Does on and under correspond to the same location or different locations, such as the top and bottom surface of the central silicon layer?  Appropriate action is required.

Regarding Claim 9, Applicant recites, inter alia, “doped or microdoped”.  It is unclear what constitutes a microdoped layer. Appropriate action is required.

Regarding Claim 9, Applicant recites, “said artificial light flux having an intensity that is set to heating of said n-type heterojunction photovoltaic cell”.  It’s unclear what the term “intensity” corresponds to.  Is this simply the temperature range of the heating chamber or a different step in the process for treating n-type photovoltaic cells. Appropriate action is required.

Regarding Claim 9, Applicant recites, “the heating of the n-type heterojunction photovoltaic cell containing said boron concentration improving and stabilizing the efficiency of the n-type heterojunction photovoltaic cell”.  Applicant discloses that the photovoltaic cell is an n-type cell, by its nature these types of cells contain no boron.  Applicant discloses in their specification that the cell contains no boron, except in trace amounts (Page 4, Lines 26-33).  Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” In the instant case, it’s unclear how Applicant can claim a specific boron concentration that simply correlates to an n-type 
For further examination purposes, any n-type layer not subjected to boron doping (because boron is a p-type dopant, this type of dopant would never be present in an n-type layer) will be considered to have any of the boron concentrations required by the claim set. 

Regarding Claim 11, Applicant recites, inter alia, “at a concentration comprised between 7.1015 atoms/cm3”.  It’s unclear if Applicant meant to recite 7 x 1015 or 7.1015.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




s 9-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terakawa (US 2008/0230122 A1) in view of Herguth et al. (US 2010/0243036 A1).  



In view of Claim 9, Terakawa teaches a n-type heterojunction photovoltaic cell (Paragraph 0035) comprising a central crystal silicon layer composed of n-type material e.g. does not contain boron atoms (Figure 1, #1), on which two passivation layers (Figure 1, #2 & #5) are disposed on either side of said central crystal silicon layer composed of hydrogenated doped amorphous silicon (Paragraph 0035).  Terakawa teaches that at least one of the hydrogenated amorphous silicon layers is doped (Paragraph 0035).   
What Terakawa does not teach is a process to improve and stabilize the efficiency of n-type photovoltaic cells containing boron atoms at a concentration less than 1015 atoms/cm3.
Herguth et al. teaches a process to improve and stabilize the efficiency of photovoltaic cells (Paragraph 0017-0018).  Herguth et al. discloses that this process may be utilized for an n-type heterojunction photovoltaic cell (Paragraph 0020).  Herguth et al. teaches that the process has a heating step wherein the photovoltaic cell is kept at a temperature range between 50˚C and 230˚C to generate excess minority charge carriers (Paragraph 0017), while subjecting the photovoltaic cell to a light flux of 1000 W/m2 (Paragraph 0027 & Paragraph 0062).  Herguth et al. teaches that the solar cells are heating a temperature controlled room e.g., a heating chamber (Paragraph 0025).  Herguth et al. teaches that treatment times can be 20-30 minutes (Paragraph 0032).  Herguth et al. teaches that the light source is artificial (Paragraph 0027).  Herguth et al. discloses that the heating of the cell is set so as to avoid damaging the photovoltaic cell (Paragraph 0036).  Herguth et al. teaches that a method is provided that stabilizes the efficiency of a photovoltaic element at a high level (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the method of Herguth et al. in 
Alternatively, Herguth et al. discloses that when solar cells fabricated via the Czochralski (Cz) method are illuminated, excess minority carriers are generated therein and an electric current flows therein, and oxygen atoms incorporated into the silicon together with the boron atoms used for the doping seem to form defects which may act as electrically active impurities and may negatively influence the electrical properties of the solar cell, and as a result of the formation of such defects, the material quality of the Cz silion substrate deteriorates during the first operating hours of the solar cell and the efficiency of the solar cell drops until it reaches saturation at a certain end value, wherein this phenomenon is designated as “carrier induced degradation” of Cz silion, and has been discovered in 1972 and has been the subject of intensive research until the present day (Paragraph 0007).  Herguth et al. teaches advantageous boron and oxygen concentrations in Cz silicon that still results in degraded operating conditions (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the process for treating a photovoltaic cell as disclosed by Herguth et al. in Terakawa’s solar cell to reduce the oxygen defects in the silicon substrate.
In regards to the limitations in which the heating temperature comprises between "55˚C and 80˚C”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Herguth et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
In regards to the limitation “at concentration comprised between 0 and less than 1 x 1016 atoms/cm3".  Applicant discloses (Instant Specification - Page 1 - Lines 23-30), "The silicon substrate used as a central layer 1 is a (CZ or FZ) crystal substrate that is n-type, i.e. it in particular contains no 16 atoms/cm3).  Accordingly, it is obvious that any n-type photovoltaic cell will contain trace amounts of boron e.g. “concentration comprised between 0 and 1x1016 atoms/cm3”, as it is well known in the art that one of ordinary skill in the art this is a p-type dopant used in p-type photovoltaic cells.

In view of Claim 10, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  In regards to the limitation “wherein said boron concentration is comprised between 1012 atoms/cm3 and 1013 atoms/cm3".  Applicant discloses (Instant Specification - Page 1 - Lines 23-30), "The silicon substrate used as a central layer 1 is a (CZ or FZ) crystal substrate that is n-type, i.e. it in particular contains no boron atoms in its bulk, except in trace amounts (a trace amount is defined in the present invention, as being a boron, denoted [B], concentration comprised between 0 and 1x1016 atoms/cm3).  Accordingly, it is obvious that any n-type photovoltaic cell will contain trace amounts of boron e.g. “wherein said boron concentration is comprised between 1012 atoms/cm3 and 1013 atoms/cm3”, as it is well known in the art that one of ordinary skill in the art this is a p-type dopant used in p-type photovoltaic cells.


	In view of Claim 12, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Herguth et al. teaches that the light soaking treatments can be continuous or sequential (Paragraph 0022).


	
	In view of Claim 14, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches that the n-type heterojunction photovoltaic cell comprises a layer where light reflectance on the first surface is reduced e.g. an antireflective layer (Paragraph 0036).

	In view of Claims 15-16, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Herguth et al. teaches that the light flux is higher than 250 W/m2 and 500 W/m2 (Paragraph 0027).

In view of Claim 17, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Herguth et al. teaches that the processing time can be 25 minutes to 160 hours (Paragraph 0054).

In view of Claim 18, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Herguth et al. teaches of heating the cell to a temperature between 50˚C and 230˚C (Paragraph 0023).  
In regards to the limitation in which the heating temperature comprises between “35˚C and 80˚C”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged 

In view of Claim 19, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches that the passivation layers (Figure 1, #2 & #5) may be less than 35 nm (Paragraph 0035 & 0037).

In view of Claim 20, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches that the passivation layers each comprise an intrinsic portion (Figure 1, #2a - Paragraph 0035) and a doped portion (Figure 1, #2b - Paragraph 0035).  Terakawa teaches that an intrinsic portion may have a thickness of 9 - 13 nm, and the doped portion may have a thickness of 2 - 5 nm, giving the overall range of thickness of the passivation layer 11 - 18 nm.
In regards to the limitations that the passivation layer or layers have a thickness comprised between 15 and 20 nm, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Terakawa because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 21, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches that the part of the passivation layers may be made of intrinsic silicon that has a thickness smaller than 10 nm (Figure 1, #2a - Paragraph 0035).

	In view of Claim 22, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches the central silicon layer is n-type (Paragraph 0035), one of the amorphous silicon layers id doped with a p-type dopant and the other one is doped with an n-type dopant (Paragraph 0035 & 0037).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terakawa (US 2008/0230122 A1) in view of Herguth et al. (US 2010/0243036 A1) in further view of Heng et al. (US 2011/0272012 A1).

In view of Claim 11, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Although Terakawa teaches that the central crystal n-type silicon layer is n-type doped, he does not disclose the dopant is phosphorous at a concentration comprised between 1015 atoms/cm3 and 1017 atoms/cm3.
Heng et al. teaches a central crystal n-type silicon layer that is doped via phosphorous to a concentration from 1 x 1014 and 1 x 1018 atoms/cm3 (Paragraph 0029-0030).  Heng et al. teaches that the doping profile of the invention results in good ohmic contact, minimum light absorption and a large built in electric field (Paragraph 0055).  Heng et al. teaches that further improvement is needed to obtain solar cells with even better performance as well as the potential to achieve solar cells with efficiency greater than 23% (Paragraph 0015).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the doping profiles as disclosed by Heng et al. in modified Terakawa such that the central crystal n-type silicon layer is doped via phosphorous from a concentration from 1 x 1014 and 1 x 1018 atoms/cm3 for the advantages of having a higher efficiency device and good ohmic contact, minimum light absorption and a large built in electric field.1




Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terakawa (US 2008/0230122 A1) in view of Herguth et al. (US 2010/0243036 A1) n further view of Fujii et al. (US 2007/0295381 A1).


	Fujii et al. teaches a hydrogenated amorphous silicon layer that is preferably 20 nm or less (Paragraph 0112).  Fujii et al. teaches that when the hydrogenated amorphous silicon layer is kept to a thickness of 20 nm or less that this is effective to improve properties (Paragraph 0113).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a passivation layer with a thickness of 20 nm or less as Fujii et al. teaches in modified Terakawa et al. process to improve and stabilize the efficiency of an n-type photovoltaic cells for the advantages of improving the properties.

In view of Claim 20, Terakawa and Herguth et al. are relied upon for the reasons given above in addressing Claim 9.  Terakawa teaches that a passivation layer (Figure 1, #2a & #5a) may be about 13 nm (Paragraph 0035-0037).  
	Fujii et al. teaches a hydrogenated amorphous silicon layer that is preferably 20 nm or less (Paragraph 0112).  Fujii et al. teaches that when the hydrogenated amorphous silicon layer is kept to a thickness of 20 nm or less that this is effective to improve properties (Paragraph 0113).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a passivation layer with a thickness of 20 nm or less as Fujii et al. teaches in modified Terakawa et al. process to improve and stabilize the efficiency of an n-type photovoltaic cells for the advantages of improving the properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.